             Case 1:19-cv-00384-ELH Document 206 Filed 07/15/21 Page 1 of 3
                                                                                                 A vi K a mi o ns k i
                                                                                                           Partner
                                                                                       akamionski@nklawllp.com
                                                                                              T: (312) 612-1928
                                                                                              F: (312) 448-6099




   VIA ELECTRONIC COURT FILING                                                                       July 15, 2021
   Hon. Deborah L. Boardman
   United States District Court
   101 West Lombard Street, 3C
   Baltimore, Maryland 21201

           Re:      The Estate of Malcolm Bryant v. Baltimore Police Department, et al.,
                    Civil Action No. ELH-19-00384

   Dear Judge Boardman:

           On June 28, 2021, Plaintiff produced the expert reports of Dr. Susan Rushing, Clinical
   Psychiatrist; Dr. Charlotte Word, Forensic DNA Consultant; Dr. Priya Banerjee, Forensic and
   Anatomic Pathologist; Dr. Jennifer Dysart, Psychologist; and Alan Keel, Forensic Biology/DNA
   Analyst Supervisor. The five experts’ reports totaled 179 pages. Embedded in these pages was
   the astonishing revelation that Dr. Rushing previously interviewed Malcolm Bryant for a total of
   six hours on October 20, 2016, and December 2, 2016, (Exhibit 1 - Under Seal, Rushing Report)
   and generated 11 pages of notes related to those interviews. (Exhibit 2 – Under Seal, Rushing
   Notes on Bryant). Dr. Rushing’s report also revealed that earlier this year, she interviewed: 1.
   Daa’iyah Bryant, Malcolm Bryant’s sister; 2. Annie Bryant, Malcom Bryant’s mother; 3. Lamar
   Estep, Malcolm Bryant’s son; 4. Malique Bryant, Malcom Bryant’s son; 5. Samuel (“Richard”)
   Jackson, Malcolm Bryant’s cousin; and 6. Melvina Melvin, Malcolm Bryant’s cousin, where Dr.
   Rushing also generated 17 pages of previously undisclosed notes related to these interviews.
   (Exhibit 3 – Under Seal – Rushing Notes on Bryant’s Family). Notably, and as Plaintiff’s position
   paper concedes, Plaintiff did not produce Dr. Rushing’s notes until July 12, 2021.
           Early on in this litigation, Individual Defendants (“Defendants”) propounded discovery
   demands to Plaintiff for “all witness statements … and other documents relating to the Complaint”
   and to “[i]dentify all persons who may have personal knowledge of any fact alleged in the
   pleadings…” (See Exhibit 4 – Plaintiff’s Response to Defendant’s First Set of Requests for
   Production of Documents, Response to Request No. 1 and Exhibit 5 – Under Seal, Plaintiff’s
   Fourth Amended Response to Defendant’s First Set of Interrogatories, Response to Interrogatory,
   No. 2). While Plaintiff has amended their responses to interrogatories at least four separate times,
   Plaintiff, however, failed to adequately respond to – and supplement – these discovery demands
   with the discoverable information they had available. Except for Melvina Melvin1, Defendants

   1
     Defendants sought the deposition of Ms. Melvin and more information on what she and other witnesses would testify
   about regarding damages in their position papers to the Court on April 2, 2021 and May 12, 2021 (See Docket Entry
   Nos. 162 and 185). Given Plaintiff’s arguments to the Court at that time, none that disclosed a planned meeting with
   Dr. Rushing, the Court denied Defendant’s request for additional information and limited Defendants to two
   depositions of damages witnesses. (See Docket Entry Nos. 172 and 194).


33 WEST MONROE STREET SUITE 1830 CHICAGO, IL 60603 WWW.NKLAWLLP.COM 100 DUFFY AVENUE SUITE 510 HICKSVILLE, NY 11801
                                 575 S. CHARLES STREET SUITE 402 BALTIMORE, MD 21201
         Case 1:19-cv-00384-ELH Document 206 Filed 07/15/21 Page 2 of 3



deposed the above-referenced witnesses with absolutely no knowledge of any of these interviews
or the notes. As a result, Defendants were denied the opportunity to question these witnesses about
statements they made to Dr. Rushing. Defendants were also denied the ability to investigate the
plethora of information contained in the 11 pages of notes from Malcom Bryant’s interviews.
        To mitigate this prejudice, Defendants sought to re-depose Daa’iyah Bryant, Annie Bryant,
Lamar Estep, Malique Bryant and Samuel Jackson, limited only to the interviews they had with
Dr. Rushing; and to depose Ms. Melvin. Plaintiff objected and claimed they “were under no
obligation to notify [Defendants] that these witnesses were interviewed by Dr. Rushing as their
depositions occurred prior to expert disclosures.” (Email from Plaintiff’s Counsel attached hereto
as Exhibit 6). This is not fair play. Since the inception of this litigation, Plaintiff was aware that
Malcolm Bryant made six hours’ worth of statements about this case yet failed to disclose those
statements to Defendants. Mr. Bryant’s 2016 statements should have been disclosed at the outset
of discovery and, given the Plaintiff’s ongoing obligation to supplement discovery responses,
disclosure of the 2021 witness interviews should have been made immediately.

        Accordingly, Defendants respectfully request that this Court order that Daa’iyah Bryant,
Annie Bryant, Lamar Estep, Malique Bryant and Samuel Jackson be re-deposed, with questioning
limited to their interviews with Dr. Rushing. Defendants should also be allowed to depose Melvina
Melvin and to conduct discovery into the information Malcom Bryant provided to Dr. Rushing.
“Rule 26(e) was intended to ensure prompt disclosure of new information, not to allow parties to
spring late surprises on their opponents under the guise of a ‘supplement’ to earlier disclosures.”
Barlow v. General Motors Corp., 595 F. Supp. 2d 929, 935 (7th Cir. 2009). Rather, “the duty to
supplement cannot be transformed into a right to ambush …” Id. at 936. Plaintiff is not “free to
hold back their damages theories until 30 [] days before trial” as this understanding of Rule 26
“would undermine most of what Rule 26 as a whole tries to accomplish by requiring disclosures
of evidence of damages claims long before trial to avoid the proverbial trial by ambush” Id. “Rule
26 imposes a duty on Plaintiffs; it grants them no right to produce information in a belated fashion.”
Reid v. Lockheed Martin Aeronautics Co., 205 F.R.D. 655, 662 (N.D. Ga. 2001). Plaintiff’s
conduct clearly violates the spirit of Rule 26 and, accordingly, Defendants seek to redress that
prejudice.

        Furthermore, since Defendants’ experts are not afforded the opportunity to rebut any
supplemental reports that Plaintiff’s experts may later submit, Plaintiff would not be prejudiced by
Defendants deposing the Plaintiff’s experts prior to submitting their own experts’ reports.
Deposing Plaintiff’s experts first would give Defendant’s experts additional context and time to
review all the notes, documents, and information the Plaintiff’s experts created, reviewed, or relied
on. Defendants’ experts can then evaluate the techniques and methods used by Plaintiff’s experts
to form an opinion as to the accuracy and reliability of Plaintiff’s experts’ results. Defendants
have already been prejudiced by Plaintiff’s delay in disclosing the above-referenced interviews
and notes. Defendants would be further prejudiced if their experts are not afforded an opportunity
to perform a complete review and evaluation of all available information prior to conducting their
analysis.

        In light of the July 26, 2021, deadline for Defendants’ expert disclosures and Plaintiff’s
belated July 12, 2021, disclosure, Defendants issued notices of deposition for Plaintiff’s five expert
witnesses for the week of July 19, 2021 and in advance of Defendants’ July 26, 2021, expert


                                                  2
         Case 1:19-cv-00384-ELH Document 206 Filed 07/15/21 Page 3 of 3



disclosure deadline. (Exhibit 7). Unsurprisingly, Plaintiff's position paper posits two
contradictory arguments because Plaintiff opposes extending discovery while also noting that
“Plaintiff’s counsel reached out to defense counsel to propose delaying expert depositions until
after summary judgment.” Plaintiff’s own argument demonstrates that there would be no prejudice
to extending the deadline for Defendants’ expert disclosures. With an extension, Defendants
would have the opportunity to depose the relevant fact and expert witnesses and provide their
experts with all the information required for their own reports. At the very least, Defendants’
retained psychologist must be provided the same opportunity Dr. Rushing had to interview these
six witnesses. If Defendants’ experts are not able to fully evaluate these witnesses prior to
submitting their expert report, Defendants’ experts will not have been given the fair opportunity
of reviewing and evaluating all of the information reasonably available, which was relied on by
Plaintiff’s expert, to produce a complete and accurate investigation of the facts, information, and
circumstances necessary to come to a sound conclusion to a reasonable degree of scientific
certainty.

       For these reasons, Defendants respectfully request that they be allowed to re-depose the
witnesses questioned by Dr. Rushing; depose Ms. Melvin; and depose Plaintiff’s experts prior to
submitting Defendants’ expert disclosures. Given the time constraints, and Plaintiff’s objections,
deposing Plaintiff’s experts would necessarily require extending Defendants’ deadline for expert
disclosures. However, considering Plaintiff’s own admission of being willing to wait to depose
expert witnesses, Plaintiff would not be prejudiced by such an extension of time.




                                                    /s/
                                              Avi T. Kamionski, Bar No. 20703
                                              Shneur Nathan, Bar No. 20707
                                              Theresa Concepcion, Bar No. 21143
                                              Michael J. Elliker, Bar No. 20810
                                              Jasmine R. England-Caesar, Bar No. 21515
                                              Nathan & Kamionski LLP
                                              575 S. Charles Street Suite 402
                                              Baltimore, MD 21201
                                              T: (312)612-1928
                                              snathan@nklawllp.com
                                              akamionski@nklawllp.com
                                              tconcepcion@nklawllp.com
                                              melliker@nklawllp.com
                                              jasmine@nklawllp.com
                                              Attorneys for Defendants William Ritz and
                                              Barry Verger




                                                3
